MEMORANDUM OF DECISION.
The mother of Thomas C. appeals from a judgment of the Superior Court (Andros-coggin County) reversing a judgment of the District Court (Lewiston) denying a Maine Department of Human Services (DHS) petition for a protective order pursuant to 22 M.R.S.A. § 4035 (Supp.1984-1985). Finding no error in the District Court, we affirm its judgment.
The District Court held three days of hearings on the DHS petition and heard the testimony of seventeen witnesses. The District Court found that DHS had failed to meet its burden of proving by a preponderance of the evidence that Thomas C. was in circumstances of jeopardy to his health or welfare. See 22 M.R.S.A. § 4035(2) (Supp. 1984-1985). On appeal, the Superior Court reversed the judgment on the ground that the District Court clearly erred in failing to find circumstances of jeopardy.
A careful review of the record reveals that it contains conflicting competent evidence as to whether Thomas C. was actually in circumstances of jeopardy. Such a conflict is appropriately resolved by the trial court, and we cannot say that the evidence before the District Court mandated a finding that jeopardy existed. See Luce Co. v. Hoefler, 464 A.2d 213, 216 (Me.1983).
The entry is:
Judgment of the Superior Court vacated.
Remanded to the Superior Court for the entry of an order affirming the District Court judgment.
All concurring.